                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 GLEN S. EVANS,                                    )
                                                   )
                  Petitioner,                      )
                                                   )
           v.                                      )         No. 4:20-CV-97 PLC
                                                   )
 WILLIAM STRANGE,                                  )
                                                   )
                  Respondent.                      )

                                  MEMORANDUM AND ORDER

         Petitioner Glen S. Evans has filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254 but has neither paid the filing fee nor filed a motion for leave to proceed in forma

pauperis. Additionally, the petition is defective because Petitioner did not sign it, with an original

signature, under penalty of perjury. See 28 U.S.C. § 2254 Rule 2(c)(5).

         Accordingly,

         IT IS HEREBY ORDERED that Petitioner must either pay the $5.00 filing fee or submit

a motion for leave to proceed in forma pauperis, within twenty-one (21) days of the date of this

Order.

         IT IS FURTHER ORDERED that the Clerk of Court shall mail to Petitioner a copy of

the Court’s form motion to proceed in forma pauperis and affidavit in support – habeas cases.

         IT IS FURTHER ORDERED that the Clerk is directed to return the petition to Petitioner

so that he can sign it.

         IT IS FURTHER ORDERED that Petitioner must return the signed form within twenty-

one (21) days from the date of this Order.
       IT IS FURTHER ORDERED that if Petitioner does not comply with this Order, the Court

will dismiss this action without further proceedings.




                                                        PATRICIA L. COHEN
                                                        UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of January, 2020




                                                2
